OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Drawings
The replacement sheet of drawings was received on 15 DEC 2021.  These drawings are approved.

Upon further review, Figure 21 is objected to because the lead line for reference character “72” should be moved to the opening between teeth surfaces 76 (note the change made to Figure 10 filed 15 DEC 2021).  Figures 19-21 should be properly correlated with other, as needed.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-18, as amended, are rejected under 35 U.S.C. 103 as being unpatentable over SHRADER et al. (US 2004/0062141 A1) in view of UENO et al. (US 2015/0315074 A1).
The publication to SHRADER et al. discloses in Figures 3-8 and ¶ [0008], [0018]-[0020], [0022], [0024]-[0026], [0031], [0034], [0036], [0037] a gypsum slurry mixer (primary mixer's 10) output canister (secondary mixer 12), comprising: a canister housing (66) having an upper end, an opposite lower end and defining a canister interior Figure 4}; a cover secured to said upper end (Figure 4 and paragraph [0079]; the top portion of the diverter 68 forms a fluid tight seal over the upper end of housing 66); a slurry inlet (Figure 3; discharge gate 74) in operational relationship to said upper end (figure 4); a spiral block (diverter 68) associated with said upper end, and having a helical flow surface (90) depending into said interior (figures 4, 5-8 and paragraph [0025]; a flow distributor 70 secured to said lower end and being in fluid communication with said interior (figure 4); and a slurry outlet (connected to outlet conduit 62) defined by said lower canister housing end; wherein said upper end has a radially extending flange (the top rim surface of 66) for accommodating mounting of said cover (top of 68); wherein said slurry inlet 74 has a non-circular cross-section where said inlet 74 meets said housing 66; wherein said slurry inlet 74 has a rectangular cross-section where said inlet 74 meets said housing 66; wherein said spiral block 68 is unitary with and thus secured to an underside of said cover - Fig. 4;  wherein said spiral block 68 has a vertical inlet wall 94 in fluid communication with said slurry inlet, and forming an end of said helical flow surface - Figs. 3-4; wherein said helical flow surface defines a 360 
The publication to SHRADER et al. thus discloses the recited subject matter with the exception of the flow distributor defining the recited lobes and teeth.  SHRADER et al. does disclose a flow distributor (70), but lacks lobes in fluid communication with a central opening, these lobes or lobe-shaped recesses being formed by radially inwardly projecting teeth.  
UENO et al. discloses an analogous output canister for gypsum slurry production including a canister housing 50; cover 52; slurry inlet 55; a flow distributor 60 in a lower end of the canister housing defining an outlet aperture having lobes 61a - 61c (at R1 - R3 in Figure 10) or lobes at R1 - R4 (Figure 18D) located within a same plane as the plane of central opening 61 (see Figures 9-11); and peripherally spaced radially inwardly projecting teeth defined by the inwardly projecting formations where adjacent radius meet each other (e.g., the tip shaped formation between R1 and R2 seen in Figures 10 or 18D as annotated below); the teeth define a radially inwardly tapered internal geometry toward opening 61 as seen in Figure 9; the tips form an innermost potion of the central opening 61 (Figures 9-10); and lobe shaped recesses  61a - 61c (at R1 - R3 in Figure 10) or lobe shaped recesses at R1 - R4 (Figure 18D); the lobe shaped recesses being located between adjacent teeth as seen below:





[AltContent: textbox (TEETH)]
[AltContent: arrow][AltContent: arrow]


[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    608
    628
    media_image1.png
    Greyscale

[AltContent: textbox (LOBES)]



[AltContent: textbox (TEETH)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    657
    887
    media_image2.png
    Greyscale




[AltContent: textbox (LOBES)]


Moreover, the flow distributer of UENO et al. can be applied to any desired mixer per ¶ [0115].
The publication to SHRADER et al. discloses the recited subject matter substantially as claimed as noted above with the exception of the recited heights set forth in these claims.  With respect to the limitation of the parameters regarding the recited heights which are present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameter is arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).

	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
	No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.  
The claim amendments clearly define over SHRADER et al. as discussed during the interview, however, the newly applied reference to UENO et al. is deemed to reasonably show the now recited lobes or recesses and teeth located in the plane of the central opening of a gypsum slurry flow distributor.  UENO et al. suggests that the teachings therein can be applied to any mixer (considered to encompass the similar device of SHRADER et al.) and gives ample motivation for providing lobes/recesses and adjacent teeth in the plane of the central opening of a flow distributor.
Noted distinctions between the prior art applied herein and the instant invention are the geometrical shapes of the lobes/recesses and the teeth.  Although these features are now broadly recited with little specificity, said features are indeed well- shown in the instant Figures.  Moreover, the instant specification does not explicitly describe such shapes.  However, the examiner would describe the teeth 74 as being trapezoidal in shape with curved inner tops/surfaces at 76 while the lobes/recesses 70 are dovetail in shape.  Without further consideration and searching, the examiner cannot comment on whether the vast expanse of prior art teaches or suggests these 

DOVETAIL SHAPE:


    PNG
    media_image3.png
    123
    166
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  








/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             

								





3 January 2022